Citation Nr: 1123785	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with traumatic arthritis, currently rated 10 percent disabling. 

2.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated 10 percent from November 1, 2004.

3.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1966 to June 1970 and from February 1971 to February 1987.  

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that in pertinent part continued a 10 percent rating for lumbosacral strain with traumatic arthritis.  The decision also granted separate service connection and a 10 percent rating for left lower extremity radiculopathy, effective from November 1, 2004, but failed to consider service connection for right lower extremity radiculopathy and failed to consider a date earlier than November 1, 2004, for the left lower extremity rating, even though the claim had been pending since July 2004, if not earlier.  

The Veteran filed a VA Form 9, Appeal to the Board of Veterans' Appeals in August 2006.  Since then, he moved to Illinois and his claims file was transferred to the Chicago RO.  

The Board remanded the case in November 2009 for a hearing.

The claims file contains VA medical evidence of bilateral lower extremity radiculopathy that has been associated with the service-connected lumbar spine disability.  When rating the low back, VA must consider all symptoms associated with the low back disability.  See 38 C.F.R. §  4.71a, General Formula for Diseases and Injuries of the Spine, Note (1).  Because of this rating instruction, any radiculopathy or other associated neurologic abnormality is "inextricably intertwined" with the claim for a higher rating for the lumbar spine disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board therefore assumes jurisdiction over these claims (initial rating assigned for left lower extremity radiculopathy and service connection for right lower extremity radiculopathy), as they are closely related to the appeal for a higher overall lumbar spine rating.  These two claims have been added to page 1 to reflect the Board's jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Rating for the Lumbar Spine 

A May 2009 VA compensation examination report mentions that the Veteran reportedly received steroid injections into the low back in 2004 at Madigan Army Hospital, Fort Lewis, Washington.  In April 2011, the Veteran reiterated before the undersigned that he received low back injections at an Army hospital in 2004.  These records are not associated with the claims folder and should be obtained.  The duty to assist includes obtaining relevant treatment reports so that the evaluation and adjudication of the claim is done in light of the entire medical history.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

During the April 2011 hearing, the Veteran also testified that his low back disability might have worsened since his most recent, May 2009, VA compensation examination.  In Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held that where evidence indicated a material change in the disability or indicated that the current rating may be incorrect, a fresh medical examination was required. 

Higher Initial Rating for Left Lower Extremity Radiculopathy 

Service connection for left lower extremity radiculopathy was made effective as of November 1, 2004, while the appeal period for the low back disability commenced earlier than that date.  Thus, there is an earlier portion of the appeal period wherein a rating for left lower extremity radiculopathy must be considered.  Where disability was shown at the time of filing, it must be considered.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

As noted above, during the April 2011 hearing, the Veteran testified that his low back disability might have worsened since his most recent, May 2009, VA compensation examination.  Thus, the left lower extremity must be re-evaluated by an appropriate VA examiner to determine the current severity of any left lower extremity radiculopathy.  Caffrey, supra.  

Service connection for Right Lower Extremity Radiculopathy 

There is competent medical evidence with which to link right lower extremity radiculopathy with the service-connected low back disability.  For instance, a July 2003 VA out-patient treatment report reflects bilateral lower extremity symptoms due to lumbar radiculopathy.  An October 2006 VA report notes low back pain and chronic back pain radiating down both legs.  Another October 2006 report notes low back pain with numbness to the right leg from the knee down.  Yet, the RO has not considered service connection for the right lower extremity symptoms.  VA must consider all related symptoms when rating the low back disability.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (1).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any relevant treatment reports from the 2004 time frame from Madigan Army Hospital, Fort Lewis, Washington.  If no record is forthcoming, the claims file should clearly reflect that fact.  

2.  Following the above, the AMC should make arrangements for an examination of the service-connected lumbar spine disability by an appropriate specialist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine his lumbar spine and any bowel, bladder, or other urologic symptom, and offer a diagnosis, if appropriate.  The physician is asked to address the range of motion of the thoracolumbar spine in all planes, including the pain-free range of motion, and whether there is painful motion, weakness, fatigue, or incoordination.  

The physician is asked to evaluate both lower extremities for radiculopathy.  If any lower extremity radicular symptom is unlikely to be related to the service-connected low back disability, the physician should identify that symptom.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  The AMC or RO should undertake any additional development suggested by the examiner's findings and opinions.  

4.  Following completion of the foregoing, the AMC or RO should re-adjudicate the claim for an increased rating for the lumbar spine.  The AMC or RO should consider service connection for any bowel or bladder symptom, if appropriate.  The AMC or RO should consider a higher initial rating for left lower extremity radiculopathy for the entire appeal period, that is, prior to, and from November 1, 2004.  The AMC or RO should also consider service connection for right lower extremity radiculopathy and an initial rating.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all action taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination, without good cause, could have adverse consequences on the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

